Exhibit 10.68

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, entered into on December 30, 2016 and effective as of
January 1, 2017 (the “Effective Date”), between Monro Muffler Brake, Inc. (the
“Company”) and Brian J. D’Ambrosia (the “Executive”).

WHEREAS, the Company and the Executive wish for the Executive to be employed by
the Company upon the terms and conditions as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Employment and Duties.

1.1 Employment by the Company. The Company hereby agrees to employ the Executive
for the Term (as herein defined), to render exclusive and full-time services in
the capacity of Senior Vice President and Chief Financial Officer of the
Company, subject to the control and direction of the Company’s Chief Executive
Officer (the “CEO”) and its Board of Directors (the “Board”).

1.2 Duties/Authority. During the Term, the Executive shall have responsibility
for the conduct of the fiscal affairs of the Company and the general supervision
of and control over the Company’s Finance, Human Resources, Information
Technology and Risk Management Departments, in each case subject to the control
and direction of the CEO and the Board. The Executive’s duties hereunder during
the Term shall be consistent with the duties, responsibilities and authority
generally incident to the position of Senior Vice President and Chief Financial
Officer and such other reasonably related duties as may be assigned to him from
time to time by the CEO or the Board.

2. Term of Employment. The term of this Agreement shall commence on the
Effective Date and end on December 31, 2020 (the “Term”), unless sooner
terminated as provided herein.

3. Compensation.

3.1 Salary. As consideration for services rendered, the Company shall pay the
Executive a salary of $275,000 per annum (the “Base Salary”), payable not less
frequently than monthly. The Executive’s Base Salary will be reviewed annually
by the Compensation Committee of the Board (the “Committee”) and may be
increased (but not decreased without the Executive’s consent) to reflect the
Executive’s performance and responsibilities.

3.2 Annual Bonus. Pursuant to the Company’s bonus plan (the “Bonus Plan”), the
Company shall pay the Executive, within 120 days of its fiscal year-end, a bonus
in



--------------------------------------------------------------------------------

respect of each prior fiscal year during the Term (beginning with the fiscal
year ending in March 2018), of 30% of the Base Salary if the Company achieves
its performance targets set by the Committee with respect to such fiscal year,
increased up to a maximum of 75% of the Base Salary if the Company exceeds such
performance targets by amounts to be determined by the Committee (the “Annual
Bonus”). For the Executive’s bonus opportunity in respect of the fiscal year
ending in March 2017, such bonus shall be calculated under its existing terms;
provided, however, that (A) the portion of such bonus for the period from the
first day of the fiscal year through December 31, 2016 shall be calculated under
the terms of such bonus opportunity, using the Executive’s base salary as of the
date hereof (as in effect prior to the Effective Date) and a percentage of base
salary for target Company performance of 20% (increased up to a maximum of 50%),
and (B) the portion of such bonus for the period from the Effective Date through
the last day of the fiscal year shall be calculated under the terms of such
bonus opportunity, using the Base Salary and a percentage of the Base Salary for
target Company performance of 30% (increased up to a maximum of 75%); and each
portion of the Executive’s bonus for the fiscal year ending in March 2017 shall
be equal to the bonus the Executive would have received for the entire fiscal
year based on the Company’s actual performance for the fiscal year using the
base salary (or Base Salary) and percentage of base salary (or Base Salary) for
target Company performance applicable to that respective portion, multiplied by
a fraction, the numerator of which shall be the number of days in the fiscal
year covered by that respective portion and the denominator of which shall be
the number of days in the entire fiscal year ending in March 2017. If this
Agreement terminates other than at the end of a fiscal year either: (i) upon the
expiration of the Term; or (ii) pursuant to Section 4, and the Executive is
entitled to a pro rata bonus for such partial fiscal year pursuant to Section 5
or Section 6 hereof, such pro rata bonus shall be equal to the bonus the
Executive would have received under the Bonus Plan, based on the Company’s
actual performance during such fiscal year, had he been employed by the Company
for the entire fiscal year, multiplied by a fraction, the numerator of which
shall be the number of days during such fiscal year he was so employed and the
denominator of which shall be the number of days in such fiscal year (the “Pro
Rata Bonus”). The Executive may be entitled to the Annual Bonus for the fiscal
year prior to the fiscal year in which the Executive’s employment is terminated,
to the extent not yet paid (the “Preceding Bonus”). The Executive shall be
entitled to receive the Preceding Bonus and/or the Pro Rata Bonus, as
applicable: (a) at the same time the annual bonuses for the same periods are
paid to other senior executives of the Company; and (b) only to the extent the
Board or the Committee determines to pay such bonus to the other senior
executives of the Company. The Annual Bonus shall, in all respects, be subject
to the terms of the Bonus Plan.

3.3 Option Grant. The Committee shall meet to determine whether to grant to the
Executive an option to purchase 40,000 shares of the Company’s Common Stock (the
“Option”) under the terms of the 2007 Stock Incentive Plan (as amended and
including any successor stock incentive plan thereto, the “Plan”). The Option
shall have an exercise price per share equal to the fair market value of one
share of the Company’s Common Stock on the date of grant, as determined in
accordance with the Plan, and shall have a five-year term. The date of grant of
the Option shall be the date on which the Committee approves the grant of the
Option, or such later date of grant specified by the Committee as the effective
date of grant. Subject to the final determination by the Committee referenced
above, as well as the Executive’s continued



--------------------------------------------------------------------------------

employment with the Company, the Option shall become exercisable with respect to
the shares of Common Stock in accordance with the following schedule:

 

Vesting Date

   Amount Exercisable

1st Anniversary of the Date of Grant

   25%  

2nd Anniversary of the Date of Grant

   50%  

3rd Anniversary of the Date of Grant

   75%  

4th Anniversary of the Date of Grant

   100%

3.4 Participation in Employee Benefit Plans. The Executive shall be permitted
during the Term, if and to the extent eligible, to participate in any group
life, hospitalization or disability insurance plan, health program, or any
pension plan or similar benefit plan of the Company, which is available
generally to other senior executives of the Company.

3.5 Expenses. Subject to such policies generally applicable to senior executives
of the Company, as may from time to time be established by the Board, the
Company shall pay or reimburse the Executive for all reasonable expenses
(including travel expenses) actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Agreement
(“Expenses”) upon presentation of expense statements or vouchers or such other
supporting information as it may require.

3.6 Vacation. During the Term, the Executive shall be entitled to such amount of
vacation which is available generally to other senior executives of the Company.

3.7 Additional Benefits. During the Term, the Executive shall be entitled to the
use of an automobile comparable to that provided to other senior executives in
connection with the rendering of services to the Company pursuant to this
Agreement, together with reimbursement for all gas, maintenance, insurance and
repairs required by reason of his use of such vehicle.

3.8 Controlling Document. To the extent there is any inconsistency between the
terms of this Agreement and the terms of any plan or program under which
compensation or benefits are provided hereunder, this Agreement shall control.
Otherwise, the Executive shall be subject to the terms, conditions and
provisions of the Company’s plans and programs, as applicable.

4. Termination or Removal from Duties.

4.1 Termination Upon Death. This Agreement shall terminate automatically upon
the Executive’s death.



--------------------------------------------------------------------------------

4.2 Removal from Position Upon Disability. If during the Term, as a result of a
physical or mental incapacity or infirmity, the Executive is unable to perform
the essential functions of his job with or without reasonable accommodation for
a period or periods aggregating 90 days during any 12-month period, the
Executive shall be deemed disabled (his “Disability”) and the Company, by
written notice to the Executive, shall have the right to remove him from his
position. The Executive’s status as an inactive employee of the Company shall
continue after such removal for the period of time that his Disability
continues. However, the Company shall have no obligation to reinstate or
otherwise continue the Executive’s employment if he should recover from his
Disability and any such termination shall not constitute a termination without
Cause or without Good Reason (as herein defined). The existence of his
Disability shall be determined by a reputable, licensed physician selected by
the Company in good faith, whose determination shall be final and binding on the
parties.

4.3 Termination for Cause. The Company may at any time, by written notice to the
Executive, terminate the Executive’s employment hereunder for Cause. For
purposes hereof, the term “Cause” shall mean: (A) the Executive’s conviction of
or pleading guilty or no contest to a felony; (B) failure or refusal of the
Executive in any material respect (i) to perform the duties of his employment or
to follow the lawful and proper directives of the CEO or the Board, provided
such duties or directives are consistent with this Agreement and such duties or
directives have been given to the Executive in writing, or (ii) to comply with
the reasonable and substantial written policies, practices, standards or
regulations of the Company (so long as same are not inconsistent with this
Agreement) as may be established from time to time, if such failure or refusal
under either clause (i) or clause (ii) continues uncured for a period of ten
days after written notice thereof, specifying the nature of such failure or
refusal and requesting that it be cured, is given by the Company to the
Executive; (C) any willful or intentional act of the Executive committed for the
purpose, or having the reasonably foreseeable effect, of injuring the Company,
its business or reputation or of improperly or unlawfully converting for the
Executive’s own personal benefit any property of the Company; or (D) any
violation or breach of the provisions of Section 7 of this Agreement.

4.4 Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time.

4.5 Termination with or without Good Reason. With 45 days’ prior written notice
to the Company, this Agreement and the Executive’s employment hereunder may be
terminated by the Executive with or without Good Reason. For purposes of this
Agreement, “Good Reason” means if the Executive is able to document, to the
reasonable satisfaction of the Company’s outside counsel, that the reason for
such resignation is as a direct result of either: (i) the Company’s material
breach of this Agreement; or (ii) the Board or the CEO requiring the Executive
to act, or omit to act, in a way that the Executive reasonably believes is
illegal; provided, however, that a termination by the Executive for Good Reason
pursuant to (i) or (ii) shall be effective only if, within 30 days following the
delivery of written notice of a termination for Good Reason by Executive to the
Company, the Company has failed to cure the circumstances giving rise to the
Good Reason. The written notice of termination for Good Reason must specify in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, if
applicable.



--------------------------------------------------------------------------------

Any resignation or termination pursuant to the terms of this Section shall not
constitute a breach of this Agreement by either party.

5. Rights and Obligations of the Company and the Executive Upon Termination, or
Removal. Other provisions of this Agreement notwithstanding, and except as
otherwise provided by Section 6 hereof, upon the occurrence of an event
described in Section 4, the parties shall have the following rights and
obligations:

5.1 Death. If the Executive’s employment is terminated during the Term by reason
of the Executive’s death, the Company shall pay the Executive’s estate in one
lump sum amount: (A) the lesser of (i) one year’s Base Salary (as in effect as
of the date of termination), or (ii) the amount of Base Salary that would have
been payable to the Executive from the date of death through the end of the
Term, payable on the six-month anniversary of the date of the Executive’s death;
plus (B) any Preceding and/or Pro Rata Bonus to which the Executive is entitled,
which shall be paid in accordance with Section 3.2.

5.2 Disability.

(A) If the Executive is removed from his position during the Term because of a
Disability, the Executive, for the period of time during which his Disability
continues, may continue to participate in certain of the employee benefit plans
in which he participated immediately prior to his removal. These benefits would
include participation in, as applicable and to the extent defined in the
Company’s applicable plans, group life, medical/dental and disability insurance
plans, each at the same ratio of employer/employee contribution as applicable to
the Executive immediately prior to his removal; and, thereafter, at the same
ratio of employer/employee contribution as then-applicable to other
executive-level employees in the Company. In addition, the Executive shall be
entitled to compensation and benefits accrued through the date of his removal
from his duties, including any amounts payable to the Executive under any
Company profit sharing or other employee benefit plan up to the date of removal,
to the extent permitted under the terms of such plan. For avoidance of doubt,
the payment of any bonus to which the Executive may be entitled for the period
of time up to the date of his removal pursuant to Section 4.2 hereof, would be
paid pursuant to Section 5.2(B), below. However, the Executive’s rights to
bonuses and fringe benefits accruing after his removal, if any, shall cease upon
such removal; provided, however, that nothing contained in this Agreement is
intended to limit or otherwise restrict the availability of any benefits to the
Executive required to be provided pursuant to Section 4980B of the Code.

(B) If the Executive is removed from his position during the Term because of a
Disability, the Executive shall be entitled to payments equal to: (i) the lesser
of (a) one year’s Base Salary (as in effect as of the date of removal), or
(b) the amount of Base Salary that would have been payable to the Executive from
the date of removal through the end of the Term, either (a) or (b) payable as
follows, (x) a lump sum payment six months following such removal equal to the
lesser of (1) six months of Base Salary or (2) Base Salary for the remainder of
the Term and (y), if applicable, following such six month period, continued
payment of Base Salary (payable in accordance with the Company’s payroll
practice) for the lesser of six months or the remainder of the Term; plus
(ii) any Preceding and/or Pro Rata Bonus to which the Executive is



--------------------------------------------------------------------------------

entitled (payable not less than six months following such removal from his
position; but otherwise in accordance with Section 3.2).

5.3 Termination for Cause or without Good Reason. If the Executive’s employment
shall be terminated during the Term (A) by the Company for Cause, or (B) by the
Executive without Good Reason, the Company shall pay to the Executive his Base
Salary through the date of termination at the rate then in effect and shall
reimburse the Executive for any Expenses incurred but not yet paid and shall
have no further obligations to the Executive under this Agreement.

5.4 Termination without Cause or with Good Reason. If the Executive’s employment
is terminated during the Term (A) by the Company without Cause, or (B) by the
Executive with Good Reason, the Company shall pay (unless otherwise noted, in
the normal course) to the Executive or provide the following amounts or
benefits:

(i) to the extent not yet paid, the Executive’s Base Salary through the date of
termination at the rate in effect on the date of termination;

(ii) one year’s Base Salary (as in effect as of the date of termination),
payable as follows, (x) a lump sum payment six months following such termination
equal to six months of Base Salary and (y) following such six month period,
continued payment of Base Salary (payable in accordance with the Company’s
payroll practice) for the remaining six months;

(iii) payment of the Preceding and/or Pro Rata Bonus to which the Executive is
entitled, payable no earlier than six months following such termination of
employment, but otherwise in accordance with Section 3.2; and

(iv) any and all stock options that have been granted to the Executive (that
have neither expired nor been previously exercised by the Executive) through the
termination date shall be deemed fully vested on such termination date and
exercisable for a period of 90 days following such date (but, in no case, beyond
each such option’s specified expiration date), all in accordance with the other
terms of any such plan or grant.

All payments to be provided to the Executive under this Section 5.4 shall be
subject to the Executive’s (x) compliance with the restrictions in Section 7 and
(y) execution, within 60 days of the Executive’s termination, of a general
release and waiver of claims against the Company, its officers, directors,
employees and agents from any and all liability arising from the Executive’s
employment relationship with the Company (which release will include an
agreement between both parties not to disparage the other) that is not revoked.

6. Change in Control.

6.1 In the event of the occurrence of a Change in Control of the Company, the
Executive shall remain employed by the Company, pursuant to the terms and
conditions of this Agreement. If, within two years after the Change in Control,
(A) the Executive’s employment is terminated without Cause or (B) the Executive
resigns following:



--------------------------------------------------------------------------------

(i) a material diminution in his duties as set forth in Section 1.2 of this
Agreement; or

(ii) in the case of the sale of the Company, the Executive either: (a) is not
offered a comparable position by the buyer; or (b) is required by the buyer to
be based anywhere beyond 50 miles from the Company’s current offices in
Rochester, New York (except for required travel on Company business to an extent
substantially consistent with that preceding the Change in Control), (either
(i) or (ii), a “Resignation for Good Cause”), then the Executive shall be
entitled to the benefits described in Section 6.2.

6.2 Upon a termination without Cause in a Change in Control or a Resignation for
Good Cause described in Section 6.1 during the Term, the Executive will receive
in one lump sum amount, unless otherwise noted:

(A) to the extent not yet paid, the Executive’s Base Salary through the date of
termination at the rate in effect on the date of termination;

(B) two year’s Base Salary (as in effect as of the date of such termination or
resignation), payable as follows, (x) a lump sum payment six months following
such termination or resignation equal to six months of Base Salary and
(y) following such six month period, continued payment of Base Salary (payable
in accordance with the Company’s payroll practice) for the remaining 18 months;

(C) payment of the Preceding and/or Pro Rata Bonus to which the Executive is
entitled, payable not less than six months following such termination of
employment, but otherwise in accordance with Section 3.2; and

(D) any and all stock options that have been granted to the Executive (that have
neither expired nor been previously exercised by the Executive) through the
termination date shall be deemed fully vested on such termination date and
exercisable for a period of 90 days following such date (but, in no case, beyond
each such option’s specified expiration date), all in accordance with the other
terms of any such plan or grant.

All payments to be provided to the Executive under this Section shall be subject
to the Executive’s (x) compliance with the restrictions in Section 7 and
(y) execution, within 60 days of the Executive’s termination, of a general
release and waiver of claims against the Company, its officers, directors,
employees and agents from any and all liability arising from the Executive’s
employment relationship with the Company (which release will include an
agreement between both parties not to disparage the other) that is not revoked.

6.3 For purposes of this Agreement, a “Change in Control” shall mean any of the
following: (A) any person who is not an “affiliate” (as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) of the Company as of the
date of this Agreement becomes the beneficial owner, directly or indirectly, of
50% or more of the combined voting power of the then outstanding securities of
the Company except pursuant to a public offering of securities of the Company;
(B) the sale of the Company substantially as an entity (whether by



--------------------------------------------------------------------------------

sale of stock, sale of assets, merger, consolidation, or otherwise) to a person
who is not an affiliate of the Company as of the date of this Agreement; or
(C) there occurs a merger, consolidation or other reorganization of the Company
with a person who is not an affiliate of the Company as of the date of this
Agreement, and in which shareholders of the Company immediately preceding the
merger hold less than 50% (the voting and consent rights of Class C Preferred
Stock shall be disregarded in this calculation) of the combined voting power for
the election of directors of the Company immediately following the merger. For
purposes of this Section 6.3, the term “person” shall include a legal entity, as
well as an individual. A Change in Control shall not be deemed to occur because
of the sale or conversion of any or all of Class C Preferred Stock of the
Company unless there is a simultaneous change described in clauses (A), (B) or
(C) of the preceding sentence.

7. Confidentiality and Covenant against Competition.

7.1 Non-Disclosure.

(A) The Executive shall forever hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
which shall not be public knowledge (other than as a result of a breach of this
Section 7.1 by the Executive). The Executive shall not, without the prior
written consent of the Company or except as required by law or in a judicial or
administrative proceeding with subpoena powers, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

(B) Notwithstanding the foregoing, nothing in this Agreement shall (i) prohibit
the Executive from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i).

(C) Pursuant to The Defend Trade Secrets Act (18 USC § 1833(b)), the Executive
may not be held criminally or civilly liable under any federal or state trade
secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law;
and/or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, the Executive, if
suing the Company for retaliation based on the reporting of a suspected
violation of law, may disclose a trade secret to his attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and the Executive does not disclose the
trade secret except pursuant to court order.



--------------------------------------------------------------------------------

7.2 Non-Competition. The Executive will not, during the period of the
Executive’s employment with the Company, and for a period of one year
thereafter, directly or indirectly, (a) engage in (as a principal, partner,
director, officer, stockholder (except as permitted below), agent, employee,
consultant or otherwise); or (b) be financially interested in, any entity
materially engaged in any portion of the business of the Company within the
territory served, or contemplated to be entered, by the Company on the date of
such termination of employment. Nothing contained herein shall prevent the
Executive from owning beneficially or of record not more than five percent of
the outstanding equity securities of any entity whose equity securities are
registered under the Securities Act of 1933, as amended, or are listed for
trading on any recognizable United States or foreign stock exchange or market.
The business of the Company shall be defined to include the automotive
repair/maintenance services and related activities, as well as the sale and
service of tires and related accessories, each of which shall be deemed a
portion of the business.

7.3 Non-Solicitation of Employees. The Executive will not, during the period of
the Executive’s employment with the Company, and for a period of one year after
the termination of the Executive’s employment with the Company for any reason,
directly or indirectly, recruit, solicit or otherwise induce or attempt to
induce any employee of the Company to leave the employment of the Company, nor
hire any such employee at any enterprise with which the Executive is then
affiliated.

7.4 Enforceability of Provisions. If any restriction set forth in this Section 7
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable, it being understood and agreed that by the execution of this
Agreement, the parties hereto regard the restrictions herein as reasonable and
compatible with their respective rights.

7.5 Remedy for Breach. The Executive hereby acknowledges that the provisions of
this Section 7 are reasonable and necessary for the protection of the Company
and its respective subsidiaries and affiliates. In addition, the Executive
further acknowledges that the Company and its respective subsidiaries and
affiliates will be irrevocably damaged if such covenants are not specifically
enforced. Accordingly, the Executive agrees that, in addition to any other
relief to which the Company may be entitled, the Company will be entitled to
seek and obtain injunctive relief (without the requirement of any bond) from a
court of competent jurisdiction for the purposes of restraining the Executive
from an actual or threatened breach of such covenants. In addition, and without
limiting the Company’s other remedies, in the event of any breach by the
Executive of such covenants, the Company will have no obligation to pay any of
the amounts that remain payable by the Company in Sections 5 and 6 of this
Agreement.

8. Executive’s Representations. The Executive represents that he is not
precluded from performing this employment by reason of a pre-existing
contractual restriction or physical or mental disability. Upon any breach or
inaccuracy of the foregoing, the terms and benefits of this Agreement shall be
null and void. The Executive shall indemnify and hold harmless the Company from
and against any and all claims, liabilities, damages and reasonable costs of



--------------------------------------------------------------------------------

defense and investigation arising out of any breach or inaccuracy in any of the
foregoing representations.

9. Other Provisions.

9.1 Withholdings. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

9.2 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied, or
sent by certified, registered or express mail, postage prepaid, to the parties
at the following addresses or at such other addresses as shall be specified by
the parties by like notice, and shall be deemed given when so delivered
personally, telecopied or if mailed, two days after the date of mailing, as
follows:

 

  (a) if to the Company, to it at:

Monro Muffler Brake, Inc.

200 Holleder Parkway

Rochester, New York 14615

Attention: Chief Executive Officer

with a copy to:

Monro Muffler Brake, Inc.

200 Holleder Parkway

Rochester, New York 14615

Attention: General Counsel

 

  (b) if to the Executive, to him at:

500 Webster Road

Webster, New York 14580

9.3 Entire Agreement. This Agreement, together with the Bonus Plan and the
agreements evidencing the Option, contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof.

9.4 Waivers and Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.



--------------------------------------------------------------------------------

9.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with and subject to, the laws of the State
of New York applicable to agreements made and to be performed entirely within
such state. The courts of New York and the United States District Courts for New
York shall have jurisdiction over the parties with respect to any dispute or
controversy between them arising under or in connection with this Agreement.

9.6 Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors. This Agreement is personal to the
Executive and shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

9.7 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

9.8 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

9.9 Section 409A. The compensation and benefits provided under this Agreement
are intended to qualify for an exemption from or to comply with the requirements
of Section 409A of the Code and the treasury regulations and other official
guidance issued thereunder (collectively, “Section 409A”), so as to prevent the
inclusion in gross income of any compensation or benefits accrued hereunder in a
taxable year prior to the taxable year or years in which such amount would
otherwise be actually distributed or made available to the Executive, and this
Agreement shall be administered and interpreted consistent with such intention.
For purposes of Sections 4, 5 and 6 of this Agreement, “removal,” “termination
of the Executive’s employment” and words of similar import mean a “separation
from service” with the Company as defined by Section 409A. The reimbursement of
taxable expenses such as contemplated in Sections 3.5 and 3.7 to the Executive
shall be made no later than the end of the year following the year in which the
expense was incurred, and the expenses reimbursed in one year shall not affect
the expenses eligible for reimbursement in any other year. Where the 60-day
period for the Executive to execute and not revoke a general release and waiver
begins in one calendar year and ends in the following calendar year, payment
shall be made no sooner than the first day of the following calendar year.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date first above written.

 

MONRO MUFFLER BRAKE, INC. By:   /s/ John W. Van Heel   John W. Van Heel  
President and Chief Executive Officer   /s/ Brian J. D’Ambrosia   Brian J.
D’Ambrosia